Cite as 2016 Ark. App. 257

                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-15-920


FRANKLIN EDWARD LEWIS                            Opinion Delivered May 11, 2016
                  APPELLANT
                                                 APPEAL FROM THE SALINE
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 63CR-14-270-3]

STATE OF ARKANSAS                                HONORABLE GRISHAM PHILLIPS,
                                 APPELLEE        JUDGE

                                                 AFFIRMED



                               RITA W. GRUBER, Judge

       Franklin Edward Lewis was charged in the Circuit Court of Saline County with

multiple counts of rape against his minor daughter and with one charge of failure to appear.

The case proceeded to a jury trial in the circuit court on a single count of rape.1 The victim

and her brother testified at trial that the criminal conduct took place in the back bedroom of

a trailer where they lived with their dad and former stepmom. Other witnesses who testified

for the State were the children’s paternal grandmother; a nurse from Mercy Child Advocacy

Center in Hot Springs, Garland County; a child-forensic interviewer from the advocacy

center; and two members of law enforcement from the Benton Police Department in Saline

County.

       Lewis moved for a directed verdict at the conclusion of the State’s case, making the

following argument:

       1
        All other charges were nolle-prossed.
                                 Cite as 2016 Ark. App. 257

       It is not our recollection, Your Honor, that there was ever any specific identification
       of the defendant as the man sitting in court as the defendant. We don’t recall anybody
       ever, including the witnesses. They spoke about Daddy, they talked about Frank, but
       they never pointed to him and said, that’s the man. I don’t know that anybody ever
       pointed to him and said that’s the man. And then the last thing is, we can recall no
       evidence establishing that anything happened in Saline County.

The court denied the motion, and the defense rested without putting on a case. Lewis

renewed his motion for the reasons previously stated; again, the motion was denied. Lewis

was convicted of second-degree sexual assault, a lesser-included offense to rape, and was

sentenced to 240 months’ imprisonment in the Arkansas Department of Correction.

       Lewis contends on appeal that the circuit court erred in denying his directed-verdict

motion because (1) the court lacked jurisdiction and (2) the prosecution failed to identify him

as the person who committed the crime. A motion for a directed verdict is a challenge to the

sufficiency of the evidence. Witcher v. State, 2010 Ark. 197, at 1, 362 S.W.3d 321, 322.

When the sufficiency of the evidence is challenged on appeal, the evidence is viewed in the

light most favorable to the verdict. Id. The appellate court considers only the evidence

supporting the verdict. Id. The verdict will be affirmed if it is supported by substantial

evidence, which is evidence forceful enough to compel a conclusion without resorting to

suspicion or conjecture. Id. Under these standards, we affirm.

                                         I. Jurisdiction

       The State “is not required to prove jurisdiction or venue unless evidence is admitted

that affirmatively shows that the court lacks jurisdiction or venue.” Ark. Code Ann. §

5-1-111(b) (Repl. 2013). Our supreme court has noted that “§ 5-1-111(b) created a

presumption in favor of jurisdiction in the place where the charge is filed by the State.” Cates

                                               2
                                  Cite as 2016 Ark. App. 257

v. State, 329 Ark. 585, 589, 952 S.W.2d 135, 137 (1997) (citing Higgins v. State, 317 Ark. 555,

558, 879 S.W.2d 424, 425 (1994)). There is no requirement that the State offer proof of

jurisdiction unless there has been a showing of positive evidence that the offense occurred

outside the court’s jurisdiction. Smith v. State, 367 Ark. 274, 284, 239 S.W.3d 494, 502

(2006) (citing Findley v. State, 307 Ark. 53, 818 S.W.2d 242 (1991)); DeWitt v. State, 306 Ark.
559, 561, 815 S.W.2d 942, 943–44 (1991). Positive evidence consists of something allowing

the fact-finder to identify, based on the record, where the crime occurred. Dix v. State, 290
Ark. 28, 32, 715 S.W.2d 879, 881 (1986).

       Lewis argues that there was insufficient evidence of the circuit court’s jurisdiction. He

argues that the statutory presumption that jurisdiction is proper in the court where charges

are filed “cannot be interpreted in such a way as to relieve the State of proving a fact necessary

to constitute the crime, especially when a defendant exercises his constitutional right to

remain silent and offer no defense.”     He points to cases in which our supreme court has

discussed evidence supporting a finding that jurisdiction was proper, such as Gardner v. State,

263 Ark. 739, 569 S.W.2d 74 (1978).

       In Gardner, a rape was committed in an automobile that traveled from Arkansas to

Oklahoma and to Texas:

       [W]e might be justified in saying that there is no positive evidence that this alleged
       offense occurred outside Arkansas (i. e., in Texas). There is substantial evidence that
       it occurred in Arkansas. There was evidence that the rape occurred while Gardner and
       the alleged victim . . . were backseat passengers in Gardner’s automobile, which was
       being driven by Lynn Sullivan and in which Finis “Bubba” Toomer was then a
       frontseat passenger. The automobile had been driven from the victim’s home near
       Foreman, Arkansas to Idabel, Oklahoma. There, according to [the victim], Gardner
       . . . got in the back seat with her and Toomer, who had been in the back seat, then

                                                3
                                 Cite as 2016 Ark. App. 257

       got in the front seat. From Idabel, the party apparently went into Texas, when the
       driver missed a turn that would have taken them into Arkansas from Oklahoma.

Id. at 746–47, 569 S.W.2d 74, 77 (1978). The victim testified that the automobile stopped

somewhere along the way, and Gardner got into the back seat and performed the acts

constituting the rape; she did not know where they were, but she could see the landscape

along the highway. Sullivan described a location in Little River County, Arkansas, where he

saw the victim and Gardner in the back seat, apparently engaging in sexual intercourse. Our

supreme court found that the testimony of the victim and Sullivan constituted substantial

evidence to support the trial court’s finding that it had jurisdiction. Id. at 747, 569 S.W.2d
74, 78; see also Higgins, 317 Ark. at 557, 879 S.W.2d at 425 (discussing testimony of young

victims and holding that “venue was properly laid because there was evidence that the offense

described in each count occurred in Polk County”).

       In the present case, the victim and her brother identified photographs of the trailer and

the bed in the back room as the place where the sexual acts took place. Their grandmother

testified that her son, “Frank Lewis,” and his children were living in a trailer park “towards”

Bauxite, Arkansas, at the relevant time; that someone from the trailer park would phone her

to pick up her grandchildren because no one was there to take care of them; and that one

particular evening, after she had picked them up, her granddaughter whispered that her

“daddy” had committed sexual acts on her. The grandmother testified that she took the

children to the local police station the next morning. Detective Ron Davidson and Sergeant

Patrick Baker of the Benton Police Department also testified that the grandmother brought

the children in and the children were taken to Hot Springs, where they were interviewed at

                                               4
                                  Cite as 2016 Ark. App. 257

the child-advocacy center; that an affidavit for search warrant was written based on the

interviews; that a search-and-seizure warrant for “the residence” was obtained; that detectives

“proceeded to the address” to conduct the search and photograph “the residence”; and that

they photographed “the outside of the trailer” and the bedroom where the children said the

assault had occurred.

       Lewis notes that the State offered no proof of the trailer’s address through

documentation such as a search warrant or through testimony—except that the trailer was

“towards” Bauxite. He argues that the grandmother’s bringing the children to the Benton

Police Department in Saline County is not determinative that the trailer was in Benton or

Saline County, and he notes that the child-advocacy center where the children were

interviewed is in Garland County. Additionally, he argues that when the defendant exercises

his constitutional right not to testify, as he did, the State must offer substantial evidence that

jurisdiction is proper. He posits that, although he perhaps could have contested jurisdiction

by saying that his residence was not in Saline County, his right not to testify extends to not

assisting the State in making its case against him.

       This case is not analogous to cases such as Gardner, supra, or Higgins, supra, in which

positive evidence was introduced that the criminal acts were committed elsewhere; thus, the

question of substantial evidence supporting the trial court’s finding of jurisdiction does not

come into play. There was simply no evidence that the rape occurred in Garland County,

where the children were interviewed, or in any location other than the trailer where they

lived with their father. Because there was no positive evidence that the act occurred outside


                                                5
                                  Cite as 2016 Ark. App. 257

of Saline County, where charges were filed, a presumption was created in favor of jurisdiction

in the place where the charge was filed by the State. Ark. Code Ann. § 5-1-111(b). The

circuit court did not err in finding that it had jurisdiction.

       Lewis also argues that, despite the presumption of proper jurisdiction in the court

where the charge is filed, the State must present some evidence of jurisdiction if the defendant

fails to contest it by remaining silent. This particular aspect of his argument, however, was

not presented to the trial court.2 Issues raised for the first time on appeal, even constitutional

ones, will not be considered because the trial court never had an opportunity to rule on them.

Mason v. State, 2014 Ark. App. 285, at 8, 435 S.W.3d 510, 515. An appellant must obtain a

ruling on an argument to preserve the matter for this court’s review, and the appellant then

bears the burden of providing a record sufficient to demonstrate error. Id. Because Lewis did

not develop his right-to-remain-silent argument below or obtain a ruling on it, we will not

address this portion of his appeal.

                                      II. Identification Testimony

       Lewis contends in his second point that there was insufficient evidence that he was the

person who committed the crime. He argues that he was not specifically identified as

“Franklin Lewis” at trial.

       Identification can be inferred from all the facts and the circumstances that are in

evidence. Holloway v. State, 312 Ark. 306, 312, 849 S.W.2d 473, 476 (1993). See id. (precise


       2
         The abstract before us contains a colloquy between the court and Lewis’s counsel
outside the presence of the jury but in the presence of Lewis, in which the court ascertained
that he had been advised of his right to testify and had waived that right.

                                                   6
                                 Cite as 2016 Ark. App. 257

in-court identifications of “Mr. Kenny” may not have been necessary because he was the sole

defendant and none of the young victims pointed him out as the wrong man); Witcher, 2010
Ark. 197, at 6, 362 S.W.3d, at 324 (even though the victim did not identify Witcher from

the stand, her testimony and other evidence constituted sufficient evidence of his identity as

the perpetrator of the rape); Becker v. State, 298 Ark. 438, 441, 768 S.W.2d 527, 529 (1989)

(where Becker was specifically identified as “Mr. Becker” and “the defendant” throughout

the trial, the fact that none of the eyewitnesses pointed out that the wrong man was being

tried “was eloquent and sufficient proof of identity”).

       Here, the victim testified, “My dad is Frank. I know when someone touches me

wrong and my dad touched me like that.” She identified a photograph of her brother’s bed,

where the sexual act would be committed. Her brother testified that he had witnessed the

sexual act that “my dad did to my sister” and had seen him “behind her . . . over the bed.”

The advocacy-center nurse testified that the victim told her very clearly, “Sometimes my

daddy doesn’t take good care of me. He does really bad things that are against the law. . . .

You know that [sexual act], . . . that’s what he does to me.” As recounted earlier in this

opinion, the grandmother testified that her son was Frank Lewis and that her granddaughter

whispered that “Daddy” had committed sexual acts against her.

       In denying Lewis’s motion for a directed verdict, the circuit court stated that it did not

think “the jury could draw any other reasonable conclusion other than the witnesses were

talking about this person, the child witnesses.” It was up to the jury to infer identification

from the facts and the circumstances presented in evidence. The children eyewitnesses


                                               7
                                Cite as 2016 Ark. App. 257

identified Lewis as their father and by his first name, and neither indicated in the courtroom

that the wrong man was being tried or that he was not their father. We hold that substantial

evidence supports identification of Lewis as the man who sexually assaulted his daughter.

       Affirmed.

       GLOVER and BROWN, JJ., agree.

       James D. Burns, Public Defender, Saline County, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                              8